NUMBER 13-10-00661-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

RONALD ALANIZ
A/K/A ROLAND ALANIZ,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                      Appellee.


                     On appeal from the 24th District Court
                          of Victoria County, Texas.


                          MEMORANDUM OPINION
                 Before Justices Rodriguez, Vela, and Perkes
                  Memorandum Opinion by Justice Perkes
      Pursuant to a plea-bargain agreement, appellant, Ronald Alaniz a/k/a Roland Alaniz,

pleaded guilty to the offense of unlawful possession of a controlled substance in penalty

group one, a state-jail felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b)

(West 2006). The trial court accepted appellant‘s guilty plea and assessed punishment as

two years of confinement in the Texas Department of Criminal Justice, State-Jail Division.
However, the trial court suspended the imposition of sentence and placed appellant on

community supervision for a period of five years.1 See generally TEX. CODE CRIM. PROC.

ANN. § 15 (West 2006).

        Appellant thereafter violated the conditions of his community supervision and the

State filed a motion to revoke community supervision. Appellant pleaded ―not true‖ to all of

the community-supervision violations the State alleged. After receiving evidence, the trial

court revoked appellant‘s community supervision and sentenced appellant to two years of

confinement in Texas Department of Criminal Justice, State-Jail Division, plus a $1,000 fine.

See TEX. PENAL CODE ANN. § 12.35 (West 2006). In the judgment revoking community

supervision, appellant‘s name appears as ―Roland Alaniz‖ though the record reflects that

appellant‘s name is ―Ronald Alaniz.‖

            Appellant timely perfected this appeal, and as discussed below, his court-appointed

counsel filed an Anders brief. We modify the trial court‘s judgment to show his name is

Ronald Alaniz, and as modified, we affirm the trial court‘s judgment.

                                              I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant‘s

court-appointed appellate counsel filed a brief and a motion to withdraw with this Court,

stating that his review of the record yielded no grounds of error upon which an appeal can be

predicated. Counsel‘s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See In

        1
             The trial court imposed various community-supervision conditions, including 250 hours of
community service, a $1,000 fine, $140 in restitution, and suspension of appellant‘s driver‘s license for a period
of 180 days. See generally TEX. CODE CRIM. PROC. ANN. §§ 15–16 (West 2006). The trial court further
ordered that appellant undergo a drug/alcohol evaluation as a condition of his community supervision. See
generally id. § 15.

                                                        2
re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (―In Texas, an Anders brief

need not specifically advance ‗arguable‘ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.‖) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant‘s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court‘s judgment. Counsel has informed this Court that

he has: (1) examined the record and found no arguable grounds to advance on appeal; (2)

served a copy of the brief and counsel‘s motion to withdraw on appellant; and (3) informed

appellant of his right to review the record and to file a pro se response.2 See Anders, 386
U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409

n.23. More than an adequate period of time has passed, and appellant has not filed a pro

se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel‘s brief, and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005) (―Due to the nature of Anders briefs, by indicating in the

       2
           The Texas Court of Criminal Appeals has held that ―the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.‖ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting
Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

Appellate Procedure 47.1.‖); Stafford, 813 S.W.2d at 509. There is no reversible error in

the record.

      In the trial court‘s judgment, appellant is misnamed ―Roland Alaniz‖ instead of

―Ronald Alaniz.‖   The record, including the indictment, plea-bargain paperwork, and

judgment imposing community supervision, show appellant‘s name is Ronald Alaniz.

Appellant signed paperwork in the trial court ―Ronald Alaniz.‖ An intermediate appellate

court may reform a trial court‘s judgment to make the record speak the truth when it has the

necessary data and information to do so. TEX. R. APP. P. 43.2(b); see e.g., Tamez v. State,

620 S.W.2d 586, 590 (Tex. Crim. App. [Panel Op.] 1981). (reforming judgment to show $500

fine imposed but not stated in judgment); Nolan v. State, 39 S.W.3d 697, 698 (Tex.

App.—Houston [1st Dist.] 2001, no pet.) (reforming judgment to reflect longer sentence).

Errors concerning a criminal defendant‘s name have been corrected in other cases. See

e.g., Starnes v. State, No. 05-08-00795-CR, 2010 WL 1981792, at * 5 (Tex. App.—Dallas

May 19, 2010, no pet.) (mem. op., not designated for publication) (modifying trial court‘s

judgment to correctly show defendant‘s name); see also Mendoza v. State, No.

01-02-00713-CR, 2003 WL 21666088, at *1 (Tex. App.—Houston [1st Dist.] July 17, 2003,

no pet.) (mem. op., not designated for publication) (modifying trial court‘s judgment in an

Anders case to correctly show defendant‘s first name).

      We hereby modify the trial court‘s judgment revoking community supervision to

delete ―Roland‖ and to show appellant‘s first name is Ronald. As modified, the trial court‘s

judgment is affirmed.
                                             4
                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant‘s attorney asked this Court for permission to

withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re Schulman,
252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (―If an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the appeal

is frivolous.‖) (citations omitted)). We grant counsel‘s motion to withdraw. Within five days

of the date of this Court‘s opinion, counsel is ordered to send a copy of this opinion and this

Court‘s judgment to appellant and to advise him of his right to file a petition for discretionary

review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex

parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                               Gregory T. Perkes
                                                               Justice


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of November, 2011.




        3
             No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion for
en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Effective September 1,
2011, any petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Texas Rule
of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                         5